UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) £ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: T TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from January 1, 2007 to September 30, 2007 Commission File Number: 0-09358 IMPART MEDIA GROUP, INC. (Exact name of small business issuer in its charter) Nevada 88-0441338 (State or other jurisdiction of incorporation or organization) 1300 North Northlake Way Seattle, WA (IRS Employer Identification No.) 98103 Address of principal executive offices) (Zip Code) (206) 633-1852 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None (Title of Class) Not Applicable (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
